UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2410 Dreyfus Liquid Assets, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Information About the Renewal of the Funds Management Agreement 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Liquid Assets, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Liquid Assets, Inc., covering the 12-month period from January 1, 2011, through December 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. financial markets were significantly impacted by a flight to quality sentiment in which investors fled riskier assets due to adverse macroeconomic developments ranging from an unprecedented downgrade of long-term U.S. debt securities to the resurgence of a sovereign debt crisis in Europe. Ironically, despite the rating downgrade, long-term U.S. Treasury securities ended the reporting period with double-digit total returns. Meanwhile, the day-to-day movements of the stock market were often tumultuous, even as U.S. corporations achieved record-setting profits and market valuations dropped below historical norms. Our economic forecast calls for a mild acceleration of the U.S. recovery as the domestic banking system regains strength, credit conditions loosen and housing markets begin a long-awaited convalescence. Under other circumstances a stronger recovery might be expected to lift short-term interest rates, but the Federal Reserve Board has indicated that it is likely to keep rates low for some time to come in the absence of meaningful inflation. Of course, we encourage you to talk with your financial adviser to help ensure that your investment objectives are properly aligned with your risk tolerance in pursuing potential market opportunities in 2012. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through December 31, 2011, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2011, Dreyfus Liquid Assets’ Class 1 shares produced a yield of 0.00%, and its Class 2 shares produced a yield of 0.08%. Taking into account the effects of compounding, the fund’s Class 1 and Class 2 shares provided effective yields of 0.00% and 0.08%, respectively, for the same period. 1 Yields of money market instruments remained near historical lows throughout 2011 as the Federal Reserve Board (the “Fed”) left short-term interest rates within a range between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital.To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances, and other short-term securities issued by U.S. banks and foreign branches of U.S. banks, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, commercial paper and other short-term corporate obligations of U.S. issuers. Normally, the fund invests at least 25% of its net assets in bank obligations. Global Economic Developments Roiled Equity Markets Although a U.S. economic recovery seemed to gain momentum at the start of 2011, economic headwinds intensified in February, when energy prices surged higher amid unrest in the Middle East, and in March, when natural and nuclear disasters in Japan disrupted the global industrial supply chain. These factors helped produce an annualized U.S. GDP growth rate of just 0.4% for the first quarter of the year. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In late April, a European sovereign debt crisis worsened as Greece teetered on the brink of default and financial instability spread to other nations in the region. Meanwhile, a contentious political debate about government spending and borrowing dominated headlines in the United States. Industrial production picked up in May, but the unemployment rate climbed to 9.1%, and the U.S. housing market posted declines in existing home sales and housing starts. The Fed ended its second quantitative easing program in June with relatively little impact on the financial markets. Meanwhile, energy prices moderated, and manufacturing activity increased.These positive developments were largely offset by declining consumer confidence, weak housing markets and sluggish job creation.The unemployment rate crept higher to 9.2% in June, and it later was announced that U.S. gross domestic product grew at a sluggish 1.3% annualized rate during the second quarter of 2011. July saw heightened turmoil in the financial markets when Greece moved closer to insolvency and an unprecedented default on U.S. government debt loomed. Some of these worries came to a head in early August, when Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities.The rating on short-term government debt, including securities purchased by many money market funds, was unchanged. September brought more market turbulence when investors feared that the U.S. economy was headed for recession. However, the data seemed to tell a different story, as the unemployment rate moderated to 9.0%, existing-home sales moved higher and U.S. households reduced their debt-service burdens to a level not seen since 1994. It later was announced that U.S. GDP grew at an annualized 1.8% rate during the third quarter. Economic sentiment changed dramatically in October, when the U.S. economy continued to show resilience and European officials moved closer to agreement on measures to address the debt crisis. The U.S. industrial and manufacturing sectors continued to improve, and housing starts surged to their highest level in nearly 18 months.These developments sparked strong rebounds among investments that had been severely punished during the summer downturn. November brought more positive economic news, most notably a steep decline in the unemployment rate from 9.0% to 8.6%. In addition, early data from 4 retailers during the holiday season suggested that consumers were spending more freely, while orders and production in the manufacturing sector accelerated. December witnessed more economic improvement, as the unemployment rate inched lower to 8.5%, the measure’s lowest reading in nearly three years; home sales rose for the third consecutive month; and consumer confidence climbed to an eight-month high. Rates Likely to Stay Low Yields of money market instruments remained near zero percent throughout the reporting period, and yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense, in our view, to incur the additional risks that longer-dated securities typically entail. Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite recently encouraging signs of economic improvement, the outlook remains cloudy, and the Fed has reiterated its intention to keep short-term interest rates near historical lows “at least through mid-2013.” Therefore, we currently intend to maintain the fund’s focus on quality and liquidity. January 17, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the fund’s Class 1 shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through May 1, 2012, at which time it may be extended, terminated or modified without notice.Yields provided for the fund’s Class 2 shares reflect the absorption of certain fund expenses by The Dreyfus Corporation, so that direct annual fund operating expenses for Class 2 shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.55%.The Dreyfus Corporation may terminate this undertaking upon at least 90 days’ prior notice to investors. Had these expenses for Class 1 shares and Class 2 shares not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Liquid Assets, Inc. from July 1, 2011 to December 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2011 Class 1 Shares Class 2 Shares Expenses paid per $1,000 † $ .81 $ .55 Ending value (after expenses) $ 1,000.00 $ 1,000.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2011 Class 1 Shares Class 2 Shares Expenses paid per $1,000 † $ .82 $ .56 Ending value (after expenses) $ 1,024.40 $ 1,024.65 † Expenses are equal to the fund’s annualized expense ratio of .16% for Class 1, and .11% for Class 2, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2011 Principal Negotiable Bank Certificates of Deposit—6.9% Amount ($) Value ($) Bank of America N.A. 0.55%, 3/9/12 125,000,000 125,000,000 State Street Bank and Trust Co. (Yankee) 0.10%, 1/3/12 200,000,000 200,000,000 Total Negotiable Bank Certificates of Deposit (cost $325,000,000) Commercial Paper—33.4% Bank of Nova Scotia 0.03%, 1/3/12 230,000,000 229,999,617 Credit Suisse 0.24%—0.40%, 1/9/12—1/24/12 225,000,000 224,971,944 Deutsche Bank Financial LLC 0.25%, 1/5/12 200,000,000 199,994,444 General Electric Capital Services Inc. 0.21%, 2/13/12 200,000,000 199,949,833 Johnson and Johnson 0.04%, 1/23/12 70,000,000 a 69,998,289 JPMorgan Chase & Co. 0.00%, 1/3/12 205,000,000 205,000,000 Mizuho Funding LLC 0.36%, 1/12/12 200,000,000 a 199,978,000 Nordea North America Inc. 0.35%, 1/9/12 50,000,000 49,996,111 UBS Finance Delaware Inc. 0.44%, 1/13/12—1/23/12 200,000,000 199,958,444 Total Commercial Paper (cost $1,579,846,682) Asset-Backed Commercial Paper—11.1% CHARTA 0.10%, 1/23/12—1/24/12 135,000,000 a 134,991,653 CIESCO LLC 0.10%—0.37%, 1/23/12—2/21/12 92,000,000 a 91,967,984 FCAR Owner Trust, Ser. II 0.29%, 3/8/12 65,000,000 64,964,918 The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Asset-Backed Commercial Paper (continued) Amount ($) Value ($) Govco 0.45%, 3/5/12 50,000,000 a 49,960,000 Solitaire Funding Ltd. 0.38%—0.43%, 1/11/12—2/13/12 185,000,000 a 184,919,264 Total Asset-Backed Commercial Paper (cost $526,803,819) U.S. Government Agency—7.9% Federal Home Loan Bank 0.01%—0.02%, 2/29/12—3/21/12 (cost $372,144,802) 372,159,000 U.S. Treasury Bills—5.3% 0.00%—0.02%, 1/26/12—2/23/12 (cost $250,998,686) 251,000,000 U.S. Treasury Notes—1.0% 0.31%, 1/31/12 (cost $50,180,980) 50,000,000 Repurchase Agreements—34.3% ABN AMRO Bank N.V. 0.04%, dated 12/30/11, due 1/3/12 in the amount of $500,002,222 (fully collateralized by $125,931,800 U.S. Treasury Inflation Protected Securities, 2%-2.38%, due 1/15/25-1/15/26, value $181,631,486 and $329,000,000 U.S. Treasury Notes, 0.13%, due 9/30/13, value $328,368,581) 500,000,000 500,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Barclays Capital, Inc. 0.02%-0.16%, dated 12/30/11, due 1/3/12 in the amount of $135,001,856 (fully collateralized by $517,375,770 Corporate Bonds, 0%-4.75%, due 3/15/22-7/25/37, value $103,000,000 and $34,077,200 U.S. Treasury Notes, 2.25%, due 5/31/14, value $35,700,102) 135,000,000 135,000,000 Deutsche Bank Securities Inc. 0.05%, dated 12/30/11, due 1/3/12 in the amount of $195,001,083 (fully collateralized by $86,400,000 Federal Home Loan Mortgage Corp., 0.60%, due 12/6/13, value $86,253,984 and $112,688,000 Federal National Mortgage Association, 0.50%-0.55%, due 11/15/13-10/17/14, value $112,646,170) 195,000,000 195,000,000 HSBC USA Inc. 0.02%, dated 12/30/11, due 1/3/12 in the amount of $75,000,167 (fully collateralized by $103,000 International Bank for Reconstruction and Development, 0%, due 11/9/12, value $102,187 and $75,219,000 U.S. Treasury Bonds, 0.75%-1.75%, due 3/31/13-3/31/14, value $76,400,323) 75,000,000 75,000,000 Merrill Lynch & Co. Inc. 0.01%, dated 12/30/11, due 1/3/12 in the amount of $250,000,278 (fully collateralized by $186,004,100 U.S. Treasury Bills, due 3/8/12, value $185,998,520 and $51,715,500 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $69,001,546) 250,000,000 250,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Principal Repurchase Agreements (continued) Amount ($) Value ($) RBC Capital Markets 0.165%, dated 12/30/11, due 1/3/12 in the amount of $200,003,667 (fully collateralized by $445,697,888 Corporate Bonds, 0%-6.74%, due 3/25/16-7/1/47, value $206,000,000 and $2,000 Federal National Mortgage Association, 4%, due 11/1/41, value $2,093) 200,000,000 200,000,000 UBS Securities LLC 0.02%, dated 12/30/11, due 1/3/12 in the amount of $266,000,591 (fully collateralized by $242,630,600 U.S. Treasury Notes, 3.13%, due 5/15/21, value $271,320,049) 266,000,000 266,000,000 Total Repurchase Agreements (cost $1,621,000,000) Total Investments (cost $4,725,974,969) % Cash and Receivables (Net) .1 % Net Assets % a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2011, these securities amounted to $731,815,190 or 15.5% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 34.6 Finance 4.2 Repurchase Agreements 34.3 Health Care 1.5 U.S. Government/Agency 14.2 Asset-Backed/Single Seller 1.4 Asset-Backed/Banking 4.9 Asset-Backed/Multi-Seller Programs 4.8 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments (including repurchase agreements of $1,621,000,000)—Note 1(b) 4,725,974,969 4,725,974,969 Cash 2,919,313 Interest receivable 1,060,017 Prepaid expenses 205,031 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 555,399 Payable for shares of Common Stock redeemed 158,596 Accrued expenses 127,978 Net Assets ($) Composition of Net Assets ($): Paid-in capital 4,729,317,540 Accumulated net realized gain (loss) on investments (183 ) Net Assets ($) Net Asset Value Per Share Class 1 Shares Class 2 Shares Net Assets ($) 850,460,650 3,878,856,707 Shares Outstanding 850,518,440 3,879,219,145 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended December 31, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 2(b) 22,019,827 Shareholder servicing costs—Note 2(b) 3,788,678 Prospectus and shareholders’ reports 654,789 Registration fees 314,181 Custodian fees—Note 2(b) 221,463 Directors’ fees and expenses—Note 2(c) 108,979 Professional fees 87,344 Miscellaneous 51,255 Total Expenses Less—reduction in management fee due to undertaking—Note 2(a) (16,355,562 ) Less—reduction in expenses fee due to undertaking—Note 2(a) (3,797,852 ) Less—reduction in fees due to earnings credits—Note 2(b) (4,892 ) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2011 2010 Operations ($): Investment income—net 2,921,114 5,416,199 Net realized gain (loss) on investments (183 ) 10,798 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class 1 Shares (397
